COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                   §

  MAX GROSSMAN/CITY OF EL PASO,                    §                No. 08-19-00272-CV

                   Appellant/Cross Appellee,       §                  Appeal from the

  v.                                               §                384th District Court

  CITY OF EL PASO/MAX GROSSMAN,                    §              of El Paso County, Texas

                   Appellee/Cross Appellant.       §               (TC# 2017-DCV2528)

                                               §
                                             ORDER
       On October 24, 2019, Max Grossman filed an interlocutory appeal of the 384th District

Court’s order denying his application for a temporary injunction in Trial Court Case No. 2017-

DCV2528. That appeal was docketed in this Court as Grossman v. City of El Paso, Cause No. 08-

19-00272-CV.

       On October 30, 2019, the City of El Paso filed a “Cross-Notice of Accelerated Appeal”

challenging the 384th District Court’s order denying the City’s plea to the jurisdiction, also in Trial

Court Case No. 2017-DCV2528. That appeal was docketed in this Court as City of El Paso v.

Grossman, Cause No. 08-19-00277-CV.




                                                  1
       The City has moved to consolidate Cause No. 08-19-00277-CV and Cause No. 08-19-

00272-CV into one appeal. Grossman opposes the City’s motion to consolidate. We find good

cause to consolidate the two appeals into one appeal. As such, the City’s motion to consolidate

these two appeals is GRANTED.

       Therefore, it is ORDERED that Cause No. 08-19-00277-CV be consolidated with Cause

No. 08-19-00272-CV. We direct the Clerk of the Court to remove all documents from Cause No.

08-19-00277-CV and refile them in Cause No. 08-19-00272-CV.

       It is further ORDERED that all future pleadings be filed in and bear only Cause No. 08-

19-00272-CV. The consolidated proceedings will be captioned Grossman v. City of El Paso.

Grossman will be referred to as the Appellant/Cross-Appellee. The City of El Paso will be referred

to as the Appellee/Cross-Appellant.

       It is further ORDERED that Local Rule 1 dealing with briefs in cross-appeals will generally

apply to these proceedings. The Court’s previous briefing schedule is hereby WITHDRAWN. A

modified briefing schedule superseding our prior briefing schedule will follow in the coming days

once the status of the record is finally established.

       This order is limited solely to the issue of the City’s motion to consolidate, is solely

administrative in nature, and deals only with those issues explicitly mentioned herein. All other

previous orders issued by this Court in Cause Nos. 08-19-00272-CV and 08-19-00277-CV,

including orders related to emergency relief and record deadlines, remain in effect.

       Finally, the Court observes that by virtue of this consolidation action, it is unnecessary to

keep the case file in Cause No. 08-19-00277-CV open, since all matters that were originally

docketed to be heard in that cause number have been re-docketed and will now be heard in Cause

No. 08-19-00272-CV.        As such, this Court ORDERS that Cause No. 08-19-00277-CV be



                                                   2
dismissed for administrative purposes due to consolidation. See Jones v. Powers, No. 08-19-

00196-CV, 2019 WL 3491936, at *1 (Tex.App.—El Paso Aug. 1, 2019, no pet.)(mem. op.).

       IT IS SO ORDERED this 27th day of November, 2019.
                                                     PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 3